Citation Nr: 0734806	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-32 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1966 to 
February 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in pertinent part denying entitlement to 
service connection for PTSD. 

In the course of appeal, in August 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
hearing conducted at the RO (a Travel Board hearing).  A 
transcript of that hearing is contained in the claims folder. 



FINDINGS OF FACT

The veteran does not have a confirmed in-service stressor to 
support a diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(a), (b), 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, VCAA notice for the claim for 
service connection for PTSD was issued in June 2003 and July 
2003, prior to the appealed September 2003 rating decision 
denying the claim.  The RO issued a further letter addressing 
development including pursuant to the VCAA, in January 2006.  
Even if VCAA notice is not complete until after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or a supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  The 
claim for service connection for PTSD was readjudicated by an 
SOC in August 2005, and by an SSOC in August 2006 (after 
issuance of the January 2006 VCAA letter).   

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the June 20003 and July 2003 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
By these letters as well as by the January 2006 letter, the 
RO informed of bases of review for service connection for 
PTSD.  See 38 C.F.R. §§ 3.304(f).  By these three letters, 
the veteran was requested to submit evidence he might have, 
in furtherance of his claim.  Specifically, he was asked to 
submit evidence to support his claim, he was informed of the 
specific evidence required to support the claim, and he was 
asked to provide information concerning any evidence not in 
his possession so that VA might assist in obtaining it.  He 
was also told that it was ultimately his responsibility to 
see that pertinent evidence not in Federal possession is 
obtained.  

The Board notes that the RO, in the January 2006 letter, as 
well as in a July 2006 rating action, erroneously 
characterized the status of the claim as requiring new and 
material evidence for it to be reopened.  See 38 C.F.R. 
§ 3.156(a) (2007).  However, this did not materially impair 
development assistance, since the RO by the August 2006 SSOC 
appropriately recharacterized the claim, just as it was 
characterized originally (prior to the January 2006 VCAA 
letter), as a claim as denied on the merits, based on the 
absence of a confirmed in-service stressor to support the 
claim.  38 C.F.R. § 3.304(f).  (A careful review of the file 
informs that the veteran timely filed a VA Form 9 in October 
2005 to perfect the appeal, but that he filed it at the San 
Antonio VA satellite office rather than at the Houston RO 
where he case file was located.  Further, the veteran filed a 
new claim for service connection for PTSD at the Houston RO 
in December 2005, neglecting to mention that he had recently 
filed a Form 9 at San Antonio to perfect his previous PTSD 
claim, and the RO thus interpreted his prior appeal as having 
expired for lack of timely perfection.  38 C.F.R. § 20.302 
(2007).  Hence, the Houston RO cannot be faulted when, in 
January 2006, it issued a new VCAA letter, believing that the 
prior appeal had expired, and informing the veteran that new 
and material evidence was required to reopen the claim.) 

Further, these development letters requested that the veteran 
advise of any VA and/or private medical sources of evidence 
pertinent to his PTSD claim, including information or 
evidence of alleged stressors, and to provide necessary 
authorization to obtain any pertinent medical records of 
treatment after service, also in support of the claim.  The 
RO obtained relevant Vet Center and private medical records 
based on authorizations from the veteran.  A negative reply 
was received from La Hacienda Treatment Center, informing 
that it was the policy of that facility to destroy records 
over 10 years old.  The veteran has not further indicated the 
presence of additional medical records to support his claim, 
despite requests for information about any private treatment 
records and appropriate offers in the above-noted VCAA 
letters to assist in obtaining those records.  Service 
medical records have been obtained and associated with the 
claims folders, in furtherance of his claim.  Thus, there 
appears to be no reasonable possibility that further efforts 
will produce records in furtherance of the veteran's claim.
 
The veteran and his authorized representative were afforded 
appropriate opportunity to address the claims, and did so by 
written submissions as well as by testimony before the 
undersigned Veterans Law Judge at the hearing conducted in 
August 2007.  There is no indication that the veteran 
expressed a further desire to address his claim that has not 
been fulfilled.  

Regarding alleged stressors, the veteran was informed, 
including by the noted VCAA letters, that an in-service, 
independently confirmed stressor was required to support the 
PTSD claim.  However, as discussed below, the veteran has 
failed to provide sufficient details regarding alleged 
stressors that are subject to corroboration, to allow for 
such corroboration through official channels, and he has not 
otherwise provided independent corroboration of alleged 
stressor.  Other alleged stressors were not of a sort that 
may be corroborated through official channels.  While the 
veteran in August 2007 submitted a letter by a fellow soldier 
to corroborate his alleged stressors (and the veteran then 
provided a waiver of RO review of this evidence), as 
discussed below, this letter ultimately does not corroborate 
any alleged stressor to support the claim.  The Board 
concludes that further attempts to confirm stressors would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2).

The veteran has not been afforded a VA psychiatric 
examination to address his claim, principally because no 
confirmed stressor has been established to support his claim 
for PTSD.  Absent a confirmed stressor, a VA examination and 
any resulting medical opinion cannot serve to support the 
claim, and hence would  present no reasonable possibility of 
furthering his claim.  38 C.F.R. § 3.304(f).  

The claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The veteran was 
afforded appropriate notice of such potential downstream 
issues by a letter in April 2006.  Further, since the claim 
for compensation is being denied, any such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. 
Court of Appeals for Veterans Claims (Court)  held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Claim for Service Connection for PTSD

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  
The Court has taken judicial notice of the mental health 
profession's adoption of DSM-IV.  Cohen, supra.  According to 
the current criteria, a diagnosis of PTSD requires exposure 
to a traumatic event, or stressor.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others, and the person's response involved intense fear, 
helplessness, or horror.  The sufficiency of a stressor is a 
medical determination, and the occurrence of a claimed 
stressor is an adjudicatory determination.  Id.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The veteran has not alleged that he engaged in combat with 
the enemy, and the evidentiary record does not otherwise so 
indicate.  Accordingly, a stressor to support the veteran's 
PTSD claim cannot be established on that basis.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f)(1).

The veteran has stated that his military service consisted of 
being stationed in San Antonio, Texas, followed by stationing 
in Little Rock, Arkansas, then in Samsun, Turkey, thereafter 
at the Karamusel Air Station (AS), Turkey, and finally in San 
Antonio again.  He has alleged that his stressor events 
causative of his PTSD occurred while stationed in Turkey.  
Specifically, he alleges that on one occasion he was assigned 
to guard duty without any bullets for his weapon, and that on 
another occasion there was a red alert and he had no 
ammunition.  He also alleged that his non-commissioned 
officer (NCO) had informed him that they would be attacked.  

The veteran has submitted an October 2005 letter from a 
treating psychologist providing a diagnosis of PTSD based on 
unspecified stressors while in service and stationed in 
Turkey.  However, the stressors which the veteran has alleged 
are not of a sort that may be verified by any military 
records research.  See Fossie v. West, 12 Vet. App. 1, 6-7 
(1998) (there is no duty to assist where veteran's statements 
concerning in-service stressors were too vague to refer to 
the U. S. Army and Joint Services Records Research Center).  
The veteran has not himself provided any independent 
corroboration of the occurrence of those alleged stressors, 
and hence those stressors, absent credible supporting 
evidence that the claimed in-service stressors actually 
occurred, cannot support the veteran's PTSD claim.  38 C.F.R. 
§  3.304(f).  

It is worth repeating that these alleged incidents would have 
occurred while the veteran was stationed in Turkey during the 
Vietnam Era.  In the absence of hostilities involving U.S. 
troops in Turkey during that period, the Board cannot readily 
concede a clear and pressing threat to those stationed there 
at that time.  The veteran emphasized their stationing a few 
hundred miles from the Russian border, but that of itself 
does not establish a stressor.  The veteran also emphasized 
harsh treatment by his NCO in service, but again, that 
description is not of a nature which may be independently 
corroborated by official sources to support the claim.  For 
example, there is no claim that the behavior was outside the 
bounds of line of duty so that charges were brought or an 
investigation was conducted.   

The veteran in a January 2006 letter mentioned a letter from 
L.G., a person whose role or identity the veteran does not 
further explain, who reportedly attested to the veteran's 
stressor experiences in a letter already submitted into the 
claims folder.  However, careful review of the claims folder 
reveals no such letter from L.G.  At his August 2007 hearing 
the veteran requested that the record be held open for an 
additional 60 days to afford him the opportunity to submit 
additional evidence.  

At the hearing, the veteran submitted a written statement 
apparently by a fellow soldier, in which the soldier alleged 
having himself been at Karamusel AS, Turkey, in 1968 "at the 
same time [the veteran] was stationed there."  The soldier 
then stated that he had himself been assigned to guard duty 
of a water tower one night with a rifle but without 
ammunition.  While these statements may on their surface 
appear to corroborate the veteran's alleged stressor, they do 
not.  The soldier did not allege that he knew the veteran in 
service, or that he performed this guard duty with the 
veteran, or that he saw the veteran perform this guard duty, 
or indeed that he ever laid eyes on the veteran in service.  
Hence, the submitted August 2007 statement serves as no 
corroboration of any alleged stressor experienced by the 
veteran.  

In the absence of independent evidence to corroborate the 
veteran's alleged in-service stressors, the preponderance of 
the evidence must be against the claim for service connection 
for PTSD.  38 C.F.R. § 3.304(f).  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Service connection for PTSD is denied.  



____________________________________________
M. SABULSKY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


